Sn the Guted States Court of Federal Clanns

OFFICE OF SPECIAL MASTERS

 

No. 17-1351V
Filed: September 15, 2021
UNPUBLISHED

YUKIKO BOQUET,

Petitioner, ; ;
Vv Joint Stipulation on Damages;

, Influenza (Flu) Vaccine; Guillain-

SECRETARY OF HEALTH AND Barre Syndrome (GBS)
HUMAN SERVICES,

Respondent.

 

 

Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION"

On September 27, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, ef seq. ,2 (the
“Vaccine Act’). Petitioner alleges that she suffered Guillain Barre Syndrome (“GBS”) as
a result of her September 22, 2016 influenza (“flu”) vaccination. Petition at 1;
Stipulation, filed September 14, 2021, at JJ 1, 4. Petitioner further alleges she has
experienced the residual effects of her condition for more than six months, that there
has been no prior award or settlement of a civil action for damages as a result of her
condition, and that her vaccine was administered in the united states. Petition at 1, 5;
Stipulation at Jf] 3-5. “Respondent denies that petitioner sustained a GBS Tale injury,
and further denies that the flu immunization is the cause of petitioner’s alleged GBS or
any other injury or condition. ” Stipulation at 7] 6.

 

' Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.

? National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Nevertheless, on September 14, 2021, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. | find the
stipulation reasonable and adopt it as the decision of the Court in awarding damages,
on the terms set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $205,000.00 in the form of a check payable to petitioner.
Stipulation at 8. This amount represents compensation for all items of
damages that would be available under § 15(a). /d.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment in accordance with this decision. *
ITIS SO ORDERED.
s/Daniel T. Horner

Daniel T. Horner
Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

)
YUKIKO BOQUET, ) No. 17-1351V
) Special Master
Petitioner, ) Daniel Horner
) ECF
Vv. )
)
SECRETARY OF HEALTH AND )
HUMAN SERVICES, )
)
Respondent. ) %
)
STIPULATION

The parties hereby stipulate to the following matters:

1. Petitioner filed a petition for vaccine compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine Program”). The petition seeks
compensation for injuries allegedly related to petitioner’s receipt of the influenza (“flu”) vaccine,
which vaccine is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3¢a).

2. Petitioner received the flu vaccination on September 22, 2016. !

3. The vaccine was administered within the United States.

4. Petitioner alleges that the flu vaccine caused her to develop Guillain-Barré syndrome
(“GBS”) and that she experienced the residual effects of this condition for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action for
damages as a result of her condition

6. Respondent denies that petitioner sustained a GBS Table injury, and further denies that the

flu immunization is the cause of petitioner’s alleged GBS or any other injury or condition.

 

' Petitioner also received a tetanus-diphtheria-acellular pertussis vaccine on September 22, 2016.

l
7. Maintaining their above-stated positions, the parties nevertheless now agree that the issues
between them shai! be settled and that a decision should be entered awarding the compensation
described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with the
terms of this Stipulation, and after petitioner has filed an election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue the following
vaccine compensation payment:

A lump sum of $205,000.00 in the form of a check payable to petitioner. This amount

represents compensation for al] damages that would be available under 42 U.S.C.

§300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42 U.S.C. §
300aa-21(a){1), and an application, the parties will submit to further proceedings before the special
master to award reasonable attorneys’ fees and costs incurred in proceeding upon this petition.

10. Petitioner and her attorney represent that they have identified to respondent all known
sources of payment for items or services for which the Program is not primarily liable under 42 U.S.C.
§ 300aa-15(g), including State compensation programs, insurance policies. Federal or State health
benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et seq.)), or
entities that provide health services on a pre-paid basis.

11. Payment made pursuant to paragraph 8 of this Stipulation, and any amount awarded
pursuant to paragraph 9, will be made in accordance with 42 U.S.C. § 300aa-15(i), subject to the
availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award for

attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided pursuant to
this Stipulation will be used solely for the benefit of petitioner as contemplated by a strict construction
of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa- 1 5(g) and (h).

13. In return for the payment described in paragraph 8, and any amount awarded pursuant to
paragraph 9, petitioner, in her individual capacity, and on behalf of her heirs, executors,
administrators, successors and/or assigns, does forever irrevocably and unconditionally release, acquit
and discharge the United States and the Secretary of Health and Human Services from any and all
actions or causes of action (including agreements, judgments, claims, damages, loss of services,
expenses and all demands of whatever kind or nature) that have been brought, could have been
brought, or could be timely brought in the Court of Federal Claims, under the National Vaccine Injury
Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of. or in any way growing out of.
any and all known or unknown, suspected or unsuspected personal injuries to or death of petitioner
resulting from, or alleged to have resulted from, the flu or Tdap vaccines administered on or about
September 22, 2016, as alleged by petitioner in a petition for vaccine compensation filed on or about
September 27, 2016, in the United States Court of Federal Claims as petition No. 17-1351V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable upon
proper notice to the Court on behalf of either or both of the parties.

15. If the special master fails to issue a decision in complete conformity with the terms of this
Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a decision that
is in complete conformity with the terms of this Stipulation, then the parties’ settlement and this
Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except as

otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the parties
hereto to make any payment or do any act or thing other than is herein expressly stated and clearly
agreed to. The parties further agree and understand that the award described in this Stipulation may
reflect a compromise of the parties’ respective positions as to liability and/or amount of damages and
further, that a change in the nature of the injury or condition or in the items of compensation sought, is
not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu or Tdap vaccines caused petitioner's alleged GBS
or any other injury or condition.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's heirs,
executors, administrators, successors, and/or assigns.

END OF STIPULATION

a ee a a a
Respectfully submitted,

PETITIONER:

at BOQUET ;

ATTORNEY OF RECORD FOR
PETITIONER:

 

LEAH V. DURANT

Law Offices of Leah V. Durant, PLLC
1717 K Street NW, Suite 900
Washington, DC 20006

Telephone: (202) 775-9200

E-mail: Idurant@durantlle com

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

Dake Wahler, DPWSc, for

 

TAMARA OVERBY

Acting Director, Division of Injury
Compensation Programs

Healthcare Systems Bureau

Health Resources and Services
Administration

U.S. Department of Health
and Human Services

5600 Fishers Lane, 08N146B

Rockville, MD 20857

DATE: o4li4lze7_ )

AUTHORIZED REPRSENTATIVE
OF THE ATTORNEY GENERAL:

LIA
HEATHER L. PEARLMAN
Deputy Director
Torts Branch
Civil Division
U.S. Department of Justice
P.O. Box 146
Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

( ou Nedthe C Pecan

CAMILLE M. COLLETT

Trial Attorney

Torts Branch

Civil Division

U.S. Department of Justice

P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

Tel: (202) 616-4098

E-mail: Camille.M.Collett@usdoj.gov